Order denying motion to confirm report of commissioners of appraisal reversed, without costs, and motion granted, without costs. There is nothing to indicate that the commissioners proceeded upon an erroneous principle, and the award is not unsupported by the evidence nor can it be said that it is so inadequate as to be palpably unjust. The report, therefore, should have been confirmed. (Matter of Bronx Parkway Commission, 192 App. Div. 412; New York Central & H. R. R. R. Co. v. Newbold, 166 id. 194.) The court is not authorized to substitute its judgment for that of the commissioners of appraisal. (2 Lewis Em. Dom. [3d ed.] 1378.) Kelly, P. J., Rich, Jaycox and Kapper, JJ., concur.